Case 9:20-cv-81396-RAR Document 1 Entered on FLSD Docket 08/25/2020 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


  JEROME CORSI,

          Plaintiff,

  v.                                                                Case No.: _________________

  NEWSMAX MEDIA, INC., CHRISTOPHER RUDDY,
  CASSANDRA FAIRBANKS, JOHN CARDILLO, and
  JOHN BACHMAN,

        Defendants.
  _______________________________________________/

                  THE NEWSMAX DEFENDANTS’ NOTICE OF REMOVAL

        Defendants Newsmax Media, Inc., Christopher Ruddy, John Cardillo, and John Bachman

 (collectively, the “Newsmax Defendants”) by their attorneys, Thomas & LoCicero PL and Duane

 Morris LLP (pro hac vice motion forthcoming), hereby remove the above-entitled action,

 originally filed in the Circuit Court of the State of Florida, 15th Judicial Circuit, to the United

 States District Court for the Southern District of Florida, pursuant to 28 U.S.C. §§ 1441, 1446,

 and 1332.

        1.       Plaintiff Jerome Corsi has commenced an action against the Newsmax Defendants

 and Cassandra Fairbanks in the 15th Judicial Circuit Court of Florida, entitled Corsi v. Newsmax

 Media, Inc., et al., Case No. 50-2020-CA-008997. The action was filed on August 21, 2020. A

 true and correct copy of Plaintiff’s Complaint, as filed with the Circuit Court, is attached as

 Exhibit A. Other than the Complaint (and accompanying Civil Cover Sheet), no other papers

 have been filed in the action.
Case 9:20-cv-81396-RAR Document 1 Entered on FLSD Docket 08/25/2020 Page 2 of 4



         2.         None of the Newsmax Defendants has been served with the Complaint. On

 information and belief, Defendant Cassandra Fairbanks has also not been served with the

 Complaint.

         3.         This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a).

         4.         Pursuant to 28 U.S.C. § 1332(a), complete diversity exists between the parties.

         5.         Based on allegations made by plaintiff in other recently filed litigations, plaintiff

 Jerome Corsi is domiciled in and thus a citizen of the State of New Jersey.1

         6.         Defendants Ruddy, Bachman and Cardillo are all domiciled in, and thus citizens

 of, the State of Florida.

         7.         Defendant Newsmax Media, Inc. is incorporated under the laws of the State of

 Delaware and has its principal place of business in the State of Florida; accordingly Newsmax

 Media, Inc. is a citizen of both Delaware and Florida. See 28 U.S.C. § 1332(c)(1).

         8.         Based on plaintiff’s service of defendant Fairbanks in a previous litigation, and

 her communications with the court in that litigation, Fairbanks is either a citizen of the State of

 West Virginia or a citizen of the District of Columbia.2 In either case there is complete diversity

 from plaintiff.

         9.         Plaintiff purports in his Complaint to seek damages “in excess of $10.5 million

 U.S. Dollars,” Complaint at ¶ 22 (Prayer for Relief part a.), hence the amount in controversy in

 this action exceeds $75,000, exclusive of interest and costs.

         10.        Because none of the defendants who are citizens of the State of Florida have been

 served, the removal bar of 28 U.S.C. § 1441(b)(2) does not apply. See, e.g., Papa Air LLC v.

 Cal-Mid Props. L.P., 2020 WL 3037068 (N.D. Ala. 2020).

         1
             See, e.g., Complaint in Corsi v. Stone, No. 19-cv-00324 (D.D.C. Feb. 7, 2019), Dkt. No. 1.
         2
             See Corsi v. Stone, Case No. 50-2019-CA-013711 (Fla. Cir. Ct. 15th Cir.), Dkt. Nos. 37, 85.

                                                            2
Case 9:20-cv-81396-RAR Document 1 Entered on FLSD Docket 08/25/2020 Page 3 of 4



        11.     Each of the Newsmax Defendants consents to this removal. Because Fairbanks

 has not been served, her consent is not required under 28 U.S.C. § 1446(b)(2)(A).

        12.     Venue is proper pursuant to 28 U.S.C. § 1441(a) because this Court is “the district

 court of the United States for the district and division embracing the place where such action is

 pending,” i.e., Palm Beach County.

        13.     Defendant will promptly file a copy of this Notice of Removal with the Clerk of

 the 15th Judicial Circuit Court of Florida.

                                                      THOMAS & LOCICERO PL

                                                      By: /s/ Dana J. McElroy
                                                          Dana J. McElroy, Esq.
                                                          Florida Bar No.: 0845906
                                                          915 Middle River Drive
                                                          Suite 309
                                                          Fort Lauderdale, Florida 33304
                                                          Telephone: (954) 703-3416
                                                          Facsimile: (954) 400-5415
                                                          Email: dmcelroy@tlolawfirm.com

                                                            and

                                                           DUANE MORRIS LP
                                                           Mark Lerner, Esq.
                                                           230 Park Avenue
                                                           Suite 1130
                                                           New York, New York 10169
                                                           Telephone: (212) 404-8714
                                                           Facsimile: (212) 818-9606
                                                           Email: MALerner@duanemorris.com
                                                           (pro hac vice motion forthcoming)

                                                           Attorneys for Newsmax Defendants




                                                  3
Case 9:20-cv-81396-RAR Document 1 Entered on FLSD Docket 08/25/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 25th day of August, 2020, I electronically filed the

 foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this same day on all parties and counsel of record via transmission of

 Notice of Electronic Filing generated by CM/ECF and via electronic mail upon:


 Larry Klayman, Esq.
 Klayman Law Group, P.A.
 Counsel for Plaintiff
 7050 W. Palmetto Park Road
 Boca Raton, FL 33433
 Email: leklayman@gmail.com
        Oliver.peerfw@gmail.com

                                                           /s/ Dana J. McElroy
                                                           Attorney




                                               4
